Citation Nr: 0424333	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  96-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
sought.  The veteran subsequently perfected this appeal.

A central office hearing before the undersigned was held in 
June 1998.  In November 1998, the Board remanded the 
veteran's claim for further development.  Another central 
office hearing was held before the undersigned in May 2002.  
Transcripts of both hearings are contained in the claims 
folder.

In November 2002, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  In July 2003, the 
Board remanded this case for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In March 2004, the RO issued a supplemental statement of the 
case (SSOC), which continued the denial of the veteran's 
claim for service connection.  Subsequently, the veteran 
submitted additional argument and evidence.  On review, this 
evidence consists of various medical and lay statements that 
were previously of record.  The veteran's statements 
regarding poor recordkeeping, etc., essentially repeat 
contentions already of record.  Thus, the Board does not find 
it necessary to remand this case for issuance of another 
SSOC.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In August 2004, the Board granted the veteran's motion to 
advance his case on the docket.  





FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Service medical records are negative for any complaints 
or treatment for a back injury during service.  

3.  There is no evidence of arthritis of the spine within one 
year following discharge from active military service.

4.  The preponderance of the evidence is against a finding 
that the veteran's current back disability is related to his 
active military service or events therein.  


CONCLUSION OF LAW

A back disability was not incurred during or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2004, the RO notified the veteran of the enactment 
of the VCAA.  The letter advised the veteran of the 
information and evidence that he was responsible for 
providing and of the evidence that VA would attempt to 
obtain.  The veteran was advised that he must provide enough 
information about relevant records so that VA can request 
them.  The veteran was also advised of the evidence necessary 
to support his claim for service connection for a back 
disability.  The March 1996 statement of the case (SOC), the 
November 2001 SSOC, and the March 2004 SSOC collectively 
advised the veteran of the laws and regulations pertinent to 
his claim.  These documents also notified the veteran of the 
adjudicative actions taken, the evidence of record, and of 
the reasons and bases for denial.  The March 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist.  

In May 1995, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
Response received in June 1995 indicates that the veteran's 
records are "fire-related."  The veteran subsequently 
completed NA Form 13055 indicating that he was hospitalized 
for one month in June or July 1943 for a back injury and 
poison oak.  On review, it appears that the veteran's medical 
records were requested in connection with a previous claim 
for dental treatment and that these records were received in 
approximately January 1947.  The hospitalizations identified 
by the veteran are of record, along with various other 
medical reports including the veteran's enlistment and 
separation examinations.  Therefore, the Board does not find 
it necessary to search Surgeon General's Office (SGO) 
records, as requested by the veteran's representative in the 
January 2002 informal hearing presentation.

In support of his claim, the veteran submitted various 
private medical evidence and lay statements.  In June 1995, 
the RO requested records from Lenox Hill Hospital and Dr. 
O'Leary.  On review, it is unclear whether a response was 
received.  The claims folder, however, contains medical 
records from these providers regarding the veteran's April 
1993 back surgery and follow-up treatment.  In December 1998, 
the RO requested that the veteran complete authorizations for 
the release of records from Dr. Lipman and Dr. Fisher.  The 
veteran submitted an authorization and reported that all of 
his records from Dr. Fisher were forwarded to Dr. Lipman.  In 
February 1999, the RO requested records from Dr. Lipman.  In 
May 1999, the RO received an addendum from Dr. Lipman.  As 
explained below, the Board concedes that the veteran has a 
current back disability.  Further requests for additional 
records from these providers, if any, would not aid the 
veteran in establishing in-service treatment for a back 
injury.  

The veteran also identified numerous private medical 
providers for the period after discharge in 1945 to 
approximately 1980.  The veteran has not provided 
authorizations for release of these records and has indicated 
that most of the providers are no longer practicing or are 
deceased.  The veteran was provided a VA examination in June 
1999 and a VHA opinion was obtained in December 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Background

The veteran reported that he initially hurt his back during 
artillery training on the 155 mm Howitzer at Fort Bragg.  He 
got a spasm and could not bend.  He went to the doctor and 
was given aspirin and sent to his bunk for a couple of days.  
Subsequently, he went on a five mile hike with a full pack 
and his back began hurting so bad that the ambulance took him 
to the base hospital for approximately three to four weeks 
where he was treated for his back pain and poison oak.  He 
was then sent to New York on a furlough.  

The veteran reported problems with his back on and off since 
service and that he received treatment since discharge from 
service.  He eventually underwent back surgery in 1993.  He 
testified that he did not have any post-service back 
injuries.  

Service medical records indicate that on June 25, 1943, the 
veteran was admitted to the station hospital at Fort Bragg 
with complaints of dizziness and weakness.  He had been 
bivouacking all week.  The morning of entry he had been in 
the sun and had sweated profusely.  At the time of admission, 
the veteran was in a semi-stuporous state with an elevated 
temperature.  He was given hydrotherapy spray and his 
temperature gradually returned to normal.  On physical 
examination, the veteran's bones, joints, and muscular system 
were reported as normal.  The veteran was discharged to duty 
on June 29, 1943, with a final diagnosis of "heat, ill-
defined effects, manifested by febrile, exhaustion, and 
stupor."  No additional diagnoses were noted.

On July 10, 1943, the veteran was admitted to the station 
hospital at Fort Bragg with complaints of dermatitis 
following a field problem.  The veteran was discharged to 
duty on July 31, 1943 with a final diagnosis of "dermatitis 
venenata (type undetermined) acute, both forearms, both 
hands, face and body, severe, contracted 7 July 1943, while 
on field problem with organization, Fort Bragg, NC."  No 
additional diagnoses were noted.  At discharge, it was 
recommended that the veteran be given a seven-day furlough to 
further his convalescence.  

The veteran was subsequently treated for dermatitis venenata 
(Rhus Toxicodendron) from August 16, 1943 to August 22, 1943.  
The veteran was treated at a band-aid station in Italy in 
July 1944, for an acute case of diarrhea.  Examination for 
separation in December 1945 did not document a history of in-
service back injury and on physical examination, no 
musculoskeletal defects were noted.  

Private medical records include a March 1993 diagnosis of 
multilevel degenerative arthritis with large disc herniation 
at L3-L4, and a probable left sided disc herniation at L4-L5.  
The veteran underwent a lumbar laminotomy L3-4 right, and 
lumbar discectomy L3-4 right, in April 1993.  

The veteran submitted statements dated in 1996 from his 
friend R.S. and his sister S.S.  Both individuals reported 
that the veteran injured his back during service and 
continued to complain of back pain after service.  

A June 1998 statement from Dr. Lipman indicates that he was 
the veteran's attending physician from 1985 until 1995 and 
states that "[i]t is entirely possible that [the veteran's] 
back injury during his army service may have been the 
forerunner of his back problems accruing from a disc 
herniation."  

A June 1998 statement from Dr. Fisher indicates that the 
veteran has been his patient since November 1995 and that he 
can confirm the veteran's story of his back having been 
injured moving a 155 mm gun while in the army.  He further 
stated that "[t]here is a good chance the [veteran's] 
lifetime back problem has been a result of his army injury."  

The veteran underwent a VA spine examination in June 1999.  
He reported back strain during basic training in 1943 and 
that he was hospitalized for 30 days and then was sent home 
for one week to rest.  Diagnosis was 1) chronic low back 
pain, mechanical; 2) disc herniation at L3-4, right and small 
disc herniation, L4-5, left; 
3) status post lumbar laminectomy at L3-4 and right 
discectomy at L3-4 in 1993; and 4) spinal stenosis of L4-5 
and L5-S1.  The examiner reviewed the veteran's claims folder 
and discussed the evidence in detail.  He noted that the 
service record did not clearly specify any back strain or 
treatment given for a back condition, but that considering 
the veteran's history of low back pain, intermittent since 
1943 and constant since 1985, there is a distant possibility 
that back injury during the Army service is forerunner of his 
back problem arriving from disc herniation and subsequent 
laminectomy.  Based on the entire body of evidence, it was 
not possible for the examiner to make a definitive conclusion 
whether the veteran's back problem was service related.  

A November 1999 statement from Dr. Lipman indicates that he 
has been the veteran's physician since 1985 and at that time, 
the veteran informed him of his in-service back injury.  
Based on the veteran's history, Dr. Lipman indicated that the 
veteran's current problems with a herniated disc and 
lumbosacral sprain are likely due to the injury sustained 
while on active duty.  

A May 2001 statement from R.M.S., a friend of the veteran, 
indicates that around 1974, she received a call from the 
veteran's wife that the veteran was flat on his back with a 
terrible spasm and could hardly move.  The veteran 
subsequently went to the chiropractor.  She knew that the 
veteran had injured his back during service and was 
hospitalized.  The veteran has had trouble with his back for 
many years.  

In November 2002, the Board requested a VHA opinion regarding 
"whether it is more likely, less likely or as likely as not 
that any current back disability is associated with [the 
veteran's] military service."  The examiner was requested to 
reconcile any opinion with those proffered by Dr. Lipman and 
the VA medical examiner.  The December 2002 VHA opinion, 
authored by the same physician who performed the June 1999 VA 
examination, indicates that the claims folder was reviewed 
and states the following:

Dr. Lipman had no access to military 
records or C-file.  I still could not 
agree with opinion expressed by Dr. 
Lipman.

C-file was thoroughly reviewed, no 
evidence found of back trauma or 
treatment including discharge summary.  
Based on medical evidence and records 
available in the C-file I render the 
following opinion.  

It is less likely as not that any current 
back disability is associated with [the 
veteran's] military service.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2003).  

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year after active service.  
See 38 C.F.R. §§ 3.307, 3.309 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Basically, there are three requirements which must be met to 
establish entitlement to service connection for a claimed 
disability: 1) evidence of a current disability; 
2) evidence of disease or injury in service; and 3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  

A review of the claims folder indicates that the veteran has 
a current back disability.  

The veteran contends that he injured his back during service.  
The Board has reviewed the veteran's service medical records 
in detail.  These records confirm that the veteran was 
hospitalized on various occasions; however, there is simply 
no record of complaints or treatment for a back injury.  The 
veteran contends that the Army was not good at keeping 
records and that they failed to note his back problems 
because they were focused on his poison oak.  The veteran 
submitted a copy of an editorial article indicating that in 
World War II, "the military had the worst record-keeping 
system imaginable."  The Board does not find this argument 
persuasive, as there is no evidence specific to the veteran's 
claim indicating that his hospitalizations were not properly 
documented.  The veteran reported treatment for his back on 
various occasions and there is nothing in any of the service 
medical records indicating such.  

The Board acknowledges the various lay statements of record, 
which indicate that the veteran injured his back during 
service and has had back pain since that time.  
Notwithstanding, the Board finds that the contemporaneous 
service medical records are more probative than the lay 
statements provided many years after the alleged injury.  

Combat veterans may establish service incurrence of a disease 
or injury through satisfactory lay or other evidence, which 
is consistent with the circumstances, conditions, or 
hardships of service, even in the absence of official record 
of such incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2003).  The veteran reported that he 
served in combat during World War II.  The Board finds that 
it is not necessary to make a determination regarding combat 
service because the veteran has reported that his back injury 
occurred during basic training while in Fort Bragg and has 
not contended that he injured his back during combat.  
Consequently, 38 U.S.C.A. § 1154(b) is not for application.  

The Board acknowledges that the claims folder contains 
private medical opinions suggesting a relationship between 
the veteran's military service and his current back 
disability.  There is no indication that the private 
examiners had the opportunity to review the veteran's service 
medical records and the opinions appear to be based solely on 
the history furnished by the veteran.  The Board, however, is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
As discussed above, the veteran's service medical records are 
negative for any evidence of an in-service back injury.  
Additionally, the private opinions fail to set forth adequate 
supporting rationale.  Thus, the Board finds the private 
etiology opinions to be of little probative value.  

In summary, the veteran's service medical records are 
completely negative for any evidence of a back injury and 
there is no evidence of arthritis of the spine within one 
year following the veteran's discharge from service.  
Further, the medical opinions relating the veteran's current 
back disability to service are based on unsubstantiated 
history provided by the veteran.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for a back disability is 
denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



